Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	This office action is in response to communication filed 5/23/22
Response to Arguments
	
`	Applicant argues that the prior art of record is silent on teaching the limitation of  the container comprising an exterior portion of at least one of the one or more exterior panels is shaped to resemble a physical representation of at least a portion of the electronic device to be housed in the shipping container for shipment. It is the examiner’s position that the reference of Fenton teaches a container that includes interchangeable outer panels (paragraph 02) and teaches shipping containers are available in different shapes and sizes for accommodating for accommodating its contents (paragraph 04-05). Fenton teaches musical instrument carrying container are generally available in various shapes and sizes depending on the types of musical instrument they are design to hold (paragraph 05). The reference of Fenton teaches a guitar case (fig. 1-fig. 4) and a person of ordinary skill recognizes that the shapes represented in figure 1-4 is that of a guitar and therefore reads on. 
Regarding applicant’s argument regarding the distilling an invention down to the “gist”or “trust” of an invention disregards the requirement of analyzing the subject matter “as a whole”. the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Dix is relied upon for teaching  a shipping container to house an electronic device and various items for shipment (fig. 1A, paragraph 03,022) and the reference of Fenton is further to rely for teaching shipping containers of various shapes and sizes for accommodating the shipment of various devices (paragraph 05) and teaches interchanging various panels of the container to change the design of the container for accommodating the device housed in the container (paragraph 047)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The steps outlined in the method claimed in claims can be performed in the human mind or by a human using a pen and paper. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diz et al. US Patent Application Publication 20150348347 in view of Fenton et al. US Patent Application Publication 2018/0310684.



       Regarding claim 1, Diz et al. teaches a system comprising:

a shipping container to house an electronic device for shipment (fig. 1A, paragraph 03,022);

one or more exterior panels coupled to one or more exterior surfaces of the shipping container to provide at least one of aesthetic, mechanical, or electronic functions to the shipping container (paragraph 022);

an authentication component to receive at least one input from a user to verify a user’s identity (paragraph 045); and

a locking device to control access to the shipping container based on one or more inputs from the authentication component (paragraph 024);
wherein the shipping container with the exterior panel meets, applicable shipping regulations for at least one carrier without additional packaging (paragraph 022-023). Diz teaches the use of a display panel in the panel of the shipping container to provide physical representation of the content of the shipping container such as weight (paragraph 026, 075,078). Diz is silent on teaching one or more exterior panel is shape to resemble the physical representation of the electronic device. Fenton in an analogous art teaches an exterior portion of at least one of the one or more exterior panels is shaped to resemble a physical representation of at least a portion of the electronic device to be housed in the shipping container for shipment (fig. 1, paragraph 46-047). Fenton teaches a container that may have attachable, removable and interchangeable panels (paragraph 03). Fenton teaches musical instrument carrying container are generally available in various shapes and sizes depending on the types of musical instrument they are design to hold (paragraph 05). The reference of Fenton teaches a guitar case (fig. 1-fig. 4) and a person of ordinary skill recognizes that the shapes represented in figure 1-4 is that of a guitar


	It would have been obvious to one of ordinary skill in the art to modify the system of Diz at the time of the invention as disclosed Fenton because such modification provide an improvement over the system of Diz by providing container with interchangeable panels for changing the design of a container and provide a container that is more adaptable to the device be contained in the container. 
          Regarding claim 2, Diz et al. teaches the shipping container further comprises a cradle detachably coupled to the electronic device (flap and/or door), the cradle comprises a retracted position and an extended position (the extended and retracted position is indicated by the zippered and unzippered position);
wherein, in the retracted position, the electronic device is positioned within an interior portion of the shipping container and wherein, in the extended position, at least a portion of the electronic device is positioned outside the interior portion of the shipping container (the content of the container can be exposed by opening the flap, paragraph 030).
           Regarding claim 5, Diz et al. teaches an onboard power source disposed in an interior portion of the shipping container; and a power cord to electrically connect the onboard power source to the electronic device (paragraph 024).

          Regarding claim 7, Diz et al. teaches a system comprising:

a shipping container to house an electronic device for shipment (fig. 1A, paragraph 03,022); and

one or more exterior panels coupled to one or more exterior surfaces of the shipping container to provide at least one of aesthetic, mechanical, or electronic functions to the shipping container (paragraph 022);

wherein at least one of the one or more exterior panels comprises a physical representation of at least a portion of the electronic device (display provide physical representation of device in the container, paragraph 08,026,054,073); and
wherein the shipping container with the exterior panel meets, applicable shipping regulations for at least one carrier without additional packaging (paragraph 022-023). Diz is silent on teaching one or more exterior panel is shape to resemble the physical representation of the electronic device. Fenton in an analogous art teaches an exterior portion of at least one of the one or more exterior panels is shaped to resemble a physical representation of at least a portion of the electronic device to be housed in the shipping container for shipment (fig. 1, paragraph 46-047). Fenton teaches a container that may have attachable, removable and interchangeable panels (paragraph 03). Fenton teaches musical instrument carrying container are generally available in various shapes and sizes depending on the types of musical instrument they are design to hold (paragraph 05). The reference of Fenton teaches a guitar case (fig. 1-fig. 4) and a person of ordinary skill recognizes that the shapes represented in figure 1-4 is that of a guitar



	It would have been obvious to one of ordinary skill in the art to modify the system of Diz at the time of the invention as disclosed Fenton because such modification provide an improvement over the system of Diz by providing container with interchangeable panels for changing the design of a container and provide a container that is more adaptable to the device be contained in the container. 




         Regarding claim 8, Diz et al. teaches a first exterior panel of the one or more exterior panels comprises a touchscreen display to display images and text and to receive touchscreen inputs for the system (paragraph 054).

         Regarding claim 9, Diz et al. teaches a first exterior panel of the one or more exterior panels comprises a keyboard to receive inputs for the system (paragraph 079).
               Regarding claim 13, Diz et al. teaches a first exterior panel of the one or more exterior panels comprises a speaker to provide an audio output for the system (paragraph 055).




    Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diz et al. US Patent Application Publication 20150348347 in view of Fenton et al. US Patent Application Publication 2018/0310684 and further in view of Valkenhoff US Patent Application Publication 20170049204.


        Regarding claim 3, Diz et al. teaches one or more light sources, disposed in an interior portion of the shipping container, to provide illumination (paragraph 053). Diz et al. is silent on teaching a diffuser, disposed in the interior portion of the shipping container, to diffuse light from the one or more light sources; wherein the diffuser is disposed between the one or more light sources and the electronic device. Valkenhoff in an analogous art teaches a container that include teaching a diffuser, disposed in the interior portion of the shipping container, to diffuse light from the one or more light sources and the diffuser is disposed between the one or more light sources and the electronic device (paragraph 029).
	It would have been obvious to one of ordinary skill in the art to modify the system of Diz et al. in view of  Fenton as disclosed by Valkenhoff because such modification improve the efficiency of the lighting source and spread the light in each direction and provide a more even lighting in the container. 

  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diz et al. US Patent Application Publication 20150348347 in view of Fenton et al. US Patent Application Publication 2018/0310684 and further in view of Matthews US Patent Application Publication 20150021408.

            Regarding claim 4, Diz et al. is silent on teaching a scent dispenser, disposed in an interior portion of the shipping container, to dispense a scent when the shipping container is opened. Matthews teaches the use of scent dispenser for dispensing a scent when a container is open (paragraph 030-031).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Diz et al. in view of Fenton as disclosed by Matthews because the system of Dix in view of Fenton provide for the customization of the container based on the user’s preference and a scent dispenser provide and additional means of customizing the container to emit a desired scent to the user. 
   Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diz et al. US Patent Application Publication 20150348347 in view of Fenton et al. US Patent Application Publication 2018/0310684 and further in view of Savino US Patent Application Publication 20150072743. 

	Regarding claim 6, Diz et al. is silent on teaching a switch disposed proximate a lid of the shipping container; wherein the switch connects the onboard power source to the electronic device when the lid is open; and wherein the switch disconnects the onboard power source to the electronic device when the lid is closed. Savino in an analogous art teaches a container that include a switch disposed proximate a lid of the shipping container (paragraph 029); wherein the switch connects the onboard power source to the electronic device when the lid is open and wherein the switch disconnects the onboard power source to the electronic device when the lid is closed (paragraph 029).

	It would have been obvious to one of ordinary skill in the art to modify the system of Diz et al. in view of Fenton as disclosed by Savino because such modification improve the functionality of the packaging container and provide an effective means for allowing the electronic device in the container to provide information to the user. 

    Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diz et al. US Patent Application Publication 20150348347 in view of Fenton et al. US Patent Application Publication 2018/0310684 and further in view of Sullivan US Patent Application Publication 20140306586. 

           Regarding claim 10, Diz et al. teaches a first exterior panel of the one or more exterior panels comprises one or more external batteries to power one or more electronic devices on the one or more exterior panels (paragraph 08,024) but is silent on teaching a solar panel to charge the one or more external batteries. Sullivan in an analogous art teaches a container that include a solar panel for charging the battery of the container (paragraph 091).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Diz et al. in view of Fenton as disclosed by Sullivan because such modification provide an improvement over the system of Dix by providing a reliable and renewable source for powering the electronic devices associated with the shipping container. 


  Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diz et al. US Patent Application Publication 20150348347 in view of Fenton et al. US Patent Application Publication 2018/0310684 and further in view of Trent US Patent 7212098.
	Regarding claims 11-12, Diz et al. is silent on teaching detachably couple the first exterior panel to the shipping container and electrically connect the first exterior panel to the shipping container. Trent in an analogous art teaches detachably couple the first exterior panel to the shipping container and electrically connect the first exterior panel to the shipping container (fig. 2, col. 4 lines 35-55). Trent also teaches the shipping container further comprises one or more internal batteries and wherein the first fastener electrically connects one or more electronic components disposed on the first exterior panel to the one or more internal batteries (col. 5 lines 22-45).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Diz et al. in view of  Fenton as disclosed by Trent because such modification provide an improvement over the system of Dix by providing a more adaptable container for the storage and transportation of valuable items. 


            Claims 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon US Patent 9962921 in view of Savino US Patent Application Publication 20150072743 and further in view of Fenton et al. US Patent Application Publication 2018/0310684.


         Regarding claims 14,16,18,19, Lyon teaches a method comprising:

obtaining a 3D image of a device (col. 2 lines 15-20);

subdividing the 3D image into two or more partial 3D images (col. 2 lines 19-28);

manufacturing an exterior panel based on a first partial 3D image of the two or more partial 3D images; and attaching the exterior panel to a shipping container, the shipping container to house a device for shipment (col. 2 line 51-col. 3 line 10);

wherein the shipping container with the exterior panel meets applicable shipping regulations for at least one carrier without additional packaging (col. 3 lines 23-40). Lyon teaches the 3D image comprises an image of a front surface of the electronic device; and wherein the exterior panel comprises a physical representation based on the first partial 3D image (fig. 6). Lyon is silent on teaching the 3D image is that of an electronic device. Savino in an analogous art teaches providing a shipping container for an electronic device (abstract). Savino also teaches programming the first component with an external computing device to provide at least one of an input or an output (paragraph 015-016). Savino also teaches the first component comprises a display to provide an output (paragraph 015), and further comprising attaching a keyboard to the exterior panel to provide an input (paragraph 035). Fenton in an analogous art teaches an exterior portion of at least one of the one or more exterior panels is shaped to resemble a physical representation of at least a portion of the electronic device to be housed in the shipping container for shipment (fig. 1, paragraph 46-047). 




	It would have been obvious to one of ordinary skill in the art to apply the method of manufacturing a shipping container of Lyon to an shipping container for an electronic device because the method of Lyon is applicable to items that are ordered and shipped and the modification as disclosed by Fenton provides a readily recognizable means of identifying the electronic device the shipping container is intended for. 


           Regarding claim 15, Lyon teaches attaching a first component to the exterior panel to provide at least one of aesthetic, mechanical, or electronic functions (col. 2 lines 34-50).
           Regarding claim 20, Lyon teaches manufacturing the exterior panel based on a first partial 3D image comprises 3D printing a physical representation of the partial 3D image (col. 2 lines 10-20).


           Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon US Patent 9962921 in view of Savino US Patent Application Publication 20150072743 in view of Fenton et al. US Patent Application Publication 2018/0310684 and further in view of Mellen et al. US Patent Application Publication 20010015691.
	Regarding claim 17, Lyon in view of Savino is silent on teaching programming the first component with an external computing device comprises programming the GPS receiver with navigation software and location information related to a recipient of the electronic device in the shipping container. Mellen in an analogous art teaches programming the first component with an external computing device comprises programming the GPS receiver with navigation software and location information related to a recipient of the electronic device in the shipping container (paragraph 028). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lyon in view of Savino in view of Fenton as disclosed by Mellen because such modification increases the security of the shipping container and its content by ensuring it is delivered to the correct destination. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683